 



EXHIBIT 10.2
AGREEMENT FOR PURCHASE OF
REAL ESTATE AND RELATED PROPERTY
     THIS AGREEMENT FOR PURCHASE OF REAL ESTATE AND RELATED PROPERTY (this
“Agreement”) is made and entered into as of the 14th day of July, 2006, by and
between JOHN B. SANFILIPPO & SON, INC., a Delaware corporation (“Seller”), and
ARTHUR/BUSSE LIMITED PARTNERSHIP, an Illinois limited partnership (“Purchaser”).
RECITALS:
     A. Seller is the owner of fee simple title to the Premises (as such term is
hereinafter defined), and Seller is also the owner of all the other Property (as
such term is hereinafter defined).
     B. Seller desires to sell the Property to Purchaser, and Purchaser desires
to purchase the Property from Seller, each upon and subject to the terms and
conditions of this Agreement.
     NOW, THEREFORE, in consideration of and in reliance upon the above
Recitals, which are incorporated herein, the terms, covenants and conditions
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree as follows:
1. PURCHASE AND SALE OF PROPERTY
          Subject to the terms and conditions of this Agreement, Seller shall
sell, convey and assign to Purchaser and Purchaser shall purchase all right,
title and interest of Seller in the following described property (all of which
is hereinafter collectively referred to as the “Property”):
          (a) that certain tract of real estate improved with a portion of a
one-story industrial building (the “Building”), located at 2299 Busse Road, Elk
Grove Village, Cook County, Illinois which real estate is more particularly
described on Exhibit A attached hereto, together with all and singular
easements, covenants, agreements, rights, privileges, tenements, hereditaments
and appurtenances thereunto now or hereafter belonging or appertaining thereto
(collectively, the “Land”). A portion of the Building is located on the Land and
the remaining portion of the Building is located on adjacent and contiguous
tract of real estate more particularly described on Exhibit B attached hereto
(the “Adjacent Property”) and owned by Chicago Title Land Trust Company, not
personally, but as successor Trustee (“Trustee”) under Trust Agreement dated
February 7, 1979 and known as Trust Number 100628 (the “Trust”), of which the
Purchaser is the sole beneficiary, and the Property to be transferred hereunder
shall include all of Seller’s right, title and

 



--------------------------------------------------------------------------------



 



interest in the Building and fixtures (but specifically excluding trade
fixtures), whether located on the Land or the Adjacent Property; and
          (b) all right, title and interest of Seller (whether now or
hereinafter existing) in and to any land lying in the bed of any street, alley,
road or avenue (whether open, closed or proposed) within, in front of, behind or
otherwise adjoining the Land or any of it, and all right, title and interest of
Seller (whether now or hereafter existing) in and to any award made or to be
made as a result or in lieu of condemnation, and in and to any award for damage
to the Property or any part thereof by reason of casualty (all of the foregoing
being included within the term “Land”); and
          (c) all of the buildings, structures, fixtures (to the extent the same
do not constitute real property), facilities, installations and other
improvements of every kind and description now or hereafter in, on, over and
under the Land, including, without limitation, any and all plumbing, air
conditioning, heating, ventilating, mechanical, electrical and other utility
systems, parking lots and facilities, landscaping, roadways, sidewalks, security
devices, signs and light fixtures (collectively, the “Improvements”) (the Land
and Improvements being collectively referred to as the “Premises”); and
          (d) the carpeting and window treatments and other similar tangible
personal property situated in, on, over and under the Premises or used in
connection therewith, owned by Seller or in which Seller otherwise has an
interest, listed on Exhibit C attached hereto, together with all replacements
and substitutions therefor (collectively the “Personal Property”).
     2. PURCHASE PRICE
     The total consideration to be paid by Purchaser to Seller for the Property
(the “Purchase Price”) is Two Million and No/100 Dollars ($2,000,000.00), which
shall be paid to Seller on the Closing Date (as hereinafter defined).
     3. OPERATION OF PROPERTY THROUGH CLOSING
     From the date of this Agreement through and including the first to occur of
(i) the termination of this Agreement or (ii) the Closing Date:
          (a) Except as otherwise provided in this Section 3, Seller shall
operate the Property in accordance with its previous practice and custom, and
the Property shall be at closing in its present condition, reasonable wear an
tear excepted;
          (b) Without the prior written consent of Purchaser, Seller shall not
sell, mortgage, pledge, hypothecate or otherwise transfer or dispose of all or
any part of the Property or any interest therein, except that Seller may dispose
of fixtures, equipment and tangible personal property, which Seller determines
to be worn out, in need of repair or obsolete and which Seller replaces with
items of substantially similar utility, nor shall Seller (i) create or consent
to the imposition of any lien, lease or tenancy, encumbrance, easement,
reservation, limitation, covenant, condition or restriction upon the Property
(other than in the ordinary course of business) or (ii) initiate, consent to,
approve or otherwise take any action with respect to zoning or any other
governmental rules or

2



--------------------------------------------------------------------------------



 



regulations presently applicable to all or any part of the Property, other than
such action as made for the purpose of maintaining the Property in compliance
with such rules and regulations as are applicable to all or any part of the
Property.
     4. STATUS OF TITLE TO PROPERTY
          (a) State of Title. At Closing, Seller shall convey to Purchaser the
entire fee simple estate in and to the Premises by a recordable special warranty
deed, subject only to: (i) easements, covenants, restrictions, agreements,
encumbrances and liens listed in Exhibit D attached hereto; (ii) the lien of
general real estate taxes which are not yet due or payable, (iii) any party wall
agreements, (iv) any matters that would be disclosed by a current survey of the
Property, (v) that certain Industrial Building Lease Agreement dated June 1,
1985, by and between Trustee, as landlord, and Seller, as tenant, as amended by
that certain First Amendment to Industrial Building Lease dated September 29,
1992, that certain Second Amendment to Industrial Building Lease dated March 3,
1995, that certain Third Amendment to Industrial Building Lease effectively
dated January 1, 1998, and that certain Fourth Amendment to Industrial Building
Lease dated as of April 24, 2006 (as so amended, the “Industrial Building
Lease”) and as further amended by the Fifth Lease Amendment (as hereinafter
defined), and (vi) any title exceptions arising by reason of acts of the
Purchaser or the Trust (the above enumerated exceptions are collectively
referred to as the “Permitted Exceptions”).
     5. CLOSING.
          (a) Closing Date. The “Closing” of the transaction contemplated by
this Agreement (that is, the transfer of title to the Property, and the
satisfaction of all other terms and conditions of this Agreement) shall occur at
the Chicago loop offices of Chicago Title (or at such other location as agreed
upon by the parties) on the date that Purchaser is to close the sale of the
Property and the Adjacent Property to an unrelated third party (the “Third Party
Purchaser”). The Closing shall occur immediately prior to or simultaneously with
the closing of the sale by Purchaser of the Adjacent Property to a Third Party
Purchaser as contemplated under Article 12.
          (b) Closing Documents.
               (i) Seller. On the Closing Date, Seller shall deliver or cause to
be delivered to Purchaser the following:
                    (1) a special warranty deed, subject only to the Permitted
Exceptions, in a form reasonably satisfactory to the Third Party Purchaser;
                    (2) Seller’s counterparts to a bill of sale to the (the
“Bill of Sale”) in the form attached hereto as Exhibit E;

3



--------------------------------------------------------------------------------



 



                    (3) a certification as to the Seller’s non-foreign status
which complies with the provisions of Section 1445(b)(2) of the Internal Revenue
Code of 1986, as amended;
                    (4) that certain Fifth Amendment to Industrial Building
Lease in the form attached hereto as Exhibit F (the “Fifth Lease Amendment”)
whereby the Industrial Building Lease will either be amended to add the Property
to the other property leased to Seller under the Original Lease or terminated
pursuant to the terms of the Fifth Lease Amendment;
                    (5) that certain Ground Lease Termination Agreement (the
“Ground Lease Termination Agreement”) in the form attached hereto as Exhibit G.
                    (6) all keys for the Property which are in Seller’s
possession (which may be delivered to Purchaser at the Property);
                    (7) properly completed transfer tax forms;
                    (8) a counterpart to the closing statement between Seller
and Purchaser (the “Closing Statement”); and
                    (9) all other documents reasonably required by Purchaser or
Third Party Purchaser in order to perfect the conveyance, transfer and
assignment of the Property to Purchaser (or to Third Party Purchaser), and to
complete the transactions contemplated hereunder.
               (ii) Purchaser. Purchaser, or its nominee or assignee, shall
deliver or cause to be delivered to Seller at Closing: (a) the Purchase Price,
(b) Purchaser’s counterparts to the Bill of Sale, (c) lessor’s counterparts to
the Fifth Lease Amendment, (d) lessor’s counterparts to the Ground Lease
Termination Agreement, (e) Purchaser’s counterparts to the Closing Statement;
and (f) all other documents reasonably required by Seller in order to complete
the transactions contemplated hereunder.
          (c) Real Estate Taxes. Real Estate Taxes. Seller shall remain fully
responsible for the payment of all real estate taxes (including the payment in
full of any special assessments confirmed prior to closing) relating to the
Property which have accrued prior to closing. Seller shall pay such taxes prior
to their due date. Pursuant to the Industrial Building Lease, which the Property
will be subject to upon the execution at closing of the Fifth Amendment, Seller
hereby acknowledges its obligation to pay when due all real estate taxes and
assessments related to the Property which have accrued from and after the
Closing in accordance with the terms of the Industrial Building Lease (Seller’s
responsibility for accrued real estate taxes under the Industrial Building Lease
shall include taxes associated with the portion of the Building located on the
Adjacent Property).
          (d) Closing Costs. Purchaser shall be responsible for and shall pay
the cost of the State of Illinois, County of Cook, and Elk Grove Village
transfer taxes

4



--------------------------------------------------------------------------------



 




applicable to the conveyance of the deed of the Property and the cost of
recording the deed. Notwithstanding anything to the contrary contained herein,
Seller and Purchaser shall each be responsible for the fees and costs of their
respective attorneys.
          (e) Possession. Upon Closing, Seller shall deliver to Purchaser full
and complete possession of the Property, subject only to Seller’s continued
rights to possession under the Fifth Amendment to the Industrial Building Lease
or any replacement lease for the Property entered into by Seller with the Third
Party Purchaser.
     6. CASUALTY LOSS AND CONDEMNATION
          (a) Damage.
               (i) Seller. Risk of loss up to and including the Closing Date
shall be borne by Seller. In the event of any material damage to or destruction
of the Property or any portion thereof prior to Closing by fire or other
casualty, Seller may, at its option, by notice to Purchaser given within ten
(10) days after Seller notifies Purchaser of such damage or destruction (and if
necessary the Closing Date shall be extended to give Seller the full 10-day
period to make such election), terminate this Agreement. In the event Seller
elects to terminate this Agreement, the terms of the Industrial Building Lease
shall govern with respect to such damage or destruction.
               (ii) Purchaser. In the event of any material damage to or
destruction of the Property or any portion thereof prior to Closing, Purchaser
may, at its option, by notice to Seller given within ten (10) days after Seller
notifies Purchaser of such damage or destruction (and if necessary the Closing
Date shall be extended to give Purchaser the full 10-day period to make such
election): (i) terminate this Agreement, or (ii) proceed under this Agreement,
receive any insurance proceeds (including any rent loss insurance applicable to
any period on and after the Closing Date) due Seller as a result of such damage
or destruction and assume responsibility for such repair, and Purchaser shall
receive a credit at Closing for any deductible, uninsured or coinsured amount
under said insurance policies. If Purchaser elects (ii) above, Purchaser may
extend the Closing Date for up to an additional ten (10) day period in which to
obtain insurance settlement agreements with Seller’s insurers, and Seller will
cooperate with Purchaser in obtaining the insurance proceeds and such agreements
from Seller’s insurers. If the Property is not materially damaged, then
Purchaser shall not have the right to terminate this Agreement, but Seller
shall, at its cost, repair the damage before the Closing in a manner reasonably
satisfactory to Purchaser or if repairs cannot be completed before the Closing,
credit Purchaser at Closing for the reasonable cost to complete the repair.
               (iii) Definitions. As used in this Section 6, “material damage”
and “materially damaged” means damage (x) reasonably exceeding ten percent (10%)
(on a per property or cumulative basis) of the Purchase Price to repair, or
(y) which, in Purchaser’s reasonable estimation, will take longer than 180 days
to repair.
          (b) Condemnation. In the event any proceedings in eminent domain are
contemplated, threatened or instituted by any body having the power of eminent

5



--------------------------------------------------------------------------------



 




domain with respect to the Property or any portion thereof, Purchaser may, at
its option, by notice to Seller given within ten (10) business days after Seller
notifies Purchaser of such proceedings (and if necessary the Closing Date shall
be extended to give Purchaser the full ten (10) business day period to make such
election): (i) terminate this Agreement, or (ii) proceed under this Agreement,
in which event Seller shall, at the Closing, assign to Purchaser its entire
right, title and interest in and to any condemnation award, and Purchaser shall
have the sole right during the pendency of this Agreement to negotiate and
otherwise deal with the condemning authority in respect of such matter.
     7. REPRESENTATIONS AND WARRANTIES.
     (a) Seller’s Representations and Warranties. As a material inducement to
Purchaser to execute this Agreement and consummate this transaction, Seller
represents and warrants to Purchaser that:
          1. Organization and Authority. Seller has been duly organized, is
validly existing, and is in good standing as a Delaware corporation. Seller is
in good standing and is qualified to do business in the state where the Property
is located. Seller has the full right and authority and has obtained any and all
consents required to enter into this Agreement and to consummate or cause to be
consummated the transactions contemplated hereby. This Agreement has been, and
all of the documents to be delivered by Seller at the Closing will be,
authorized and properly executed and constitutes, or will constitute, as
appropriate, the valid and binding obligation of Seller, enforceable in
accordance with their terms.
          2. Conflicts and Pending Actions or Proceedings. There is no agreement
to which Seller is a party or, to Seller’s knowledge, binding on Seller which is
in conflict with this Agreement. To Seller’s knowledge, there is no action or
proceeding pending or threatened against Seller or relating to the Property,
including, without limitation, any condemnation proceedings, which challenges or
impairs Seller’s ability to execute or perform its obligations under this
Agreement.
          3. Service Contracts. Attached as Exhibit H hereto is a true and
correct listing of all Service Contracts (as defined in Exhibit I attached to
this Agreement) to be assumed by Purchaser pursuant to this Agreement.
          4. Violations or Defects. Seller has received no written notice: that
the Property or the use thereof violates any governmental law or regulation
(including, without limitation, environmental) or any covenants or restrictions
encumbering the Property; or from any insurance company or underwriter of any
defect that would adversely affect the insurability of the Property or cause an
increase in insurance premiums.
          5. Withholding Obligation. Seller’s sale of the Property is not
subject to any federal, state or local withholding obligation of Purchaser under
the tax laws applicable to Seller or the Property.

6



--------------------------------------------------------------------------------



 



          6. No Leases. The Property is not subject to any lease or other
occupancy agreement or any related commission or similar agreement (other than
the Ground Lease which will be terminated at Closing (see Exhibit G attached
hereto) and the Industrial Building Lease.
          7. Seller has delivered to Purchaser true, complete and correct copies
of all environmental reports and information concerning the Property in Seller’s
possession or control. Seller has not received any written notice concerning any
alleged violation of any applicable environmental law, rule or regulation
(collectively, the “Environmental Requirements”).
          8. Seller is not a foreign limited partnership, person or other entity
within the meaning of Section 1445(b)(2) of the Internal Revenue Code of 1986,
as amended.
     (b) Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that the following are true, complete and correct as of the
date of this Agreement:
          1. Purchaser is duly organized, validly existing and qualified and
empowered to conduct its business and has full power and authority to enter into
and fully perform and comply with the terms of this Agreement. Neither the
execution and delivery of this Agreement nor its performance by Purchaser will
conflict with or result in the breach of any contract, agreement, law, rule or
regulation to which Purchaser is a party or by which it is bound.
          2. The individual executing this Agreement and the instruments
referenced herein on behalf of Purchaser has the legal power, right, and actual
authority to bind Purchaser to the terms and conditions hereof and thereof.
     (c) In the event that, prior to Closing, Purchaser or Seller discovers or
obtains knowledge of a material breach of a representation made by Seller
contained in this Agreement, Purchaser may, as its sole and exclusive remedy,
either terminate this Agreement (in which event Purchaser shall be relieved of
any obligations hereunder, except for any obligations which expressly survive
the termination of this Agreement, or waive such breach or proceed to Closing
with no reduction in the Purchase Price.
     (d) The representations and warranties set forth in this Article 7 are made
as of the Date of this Agreement and are remade as of the Closing Date and shall
not be deemed to be merged into or waived by the instruments of Closing, but
shall survive the Closing for a period of six (6) months. Seller and Purchaser
shall have the right to bring an action thereon only if Seller or Purchaser, as
the case may be, has given the other party written notice of the circumstances
giving rise to the alleged breach within such six-month period. Each party
agrees to defend and indemnify the other against any claim, liability, damage or
expense asserted against or suffered by such other party arising out of the
breach or inaccuracy of any such representation or warranty. As used in this
Agreement, the terms “knowledge of” or “actual knowledge of” “or “receipt of
written notice by” Seller shall mean the actual knowledge of or notice received
by Mike

7



--------------------------------------------------------------------------------



 



Valentine without any duty of inquiry. Seller shall have no duty to conduct any
inquiry in making such representations and warranties, and no knowledge or
notice to any other person shall be imputed to Seller or to Mike Valentine.
     8. AS-IS CONDITION.
     Purchaser acknowledges that Purchaser is acquiring the Property in an “AS
IS-WHERE IS” condition and “WITH ALL FAULTS” as of the date of this Agreement
and of the Closing. Purchaser acknowledges that except as otherwise expressed
within this Agreement, no representations or warranties have been made or are
made and no responsibility has been or is assumed by Seller or by any partner,
officer, employee, person, firm, agent or representative acting or purporting to
act on behalf of Seller as to the physical or environmental condition of the
Property or the value, expense of operation, or income potential thereof or as
to any other fact or condition which has or might affect the Property or the
condition, repair, value, expense of operation or income potential of the
Property or any portion thereof. Purchaser agrees to take the Property subject
to its existing condition, with full knowledge that if any remedial or
preservation work is required in order to conform the Property to the
requirements of applicable laws and regulations, Purchaser agrees that if said
work is not the responsibility of the Seller as Lessee under the provisions of
the Industrial Building Lease (as amended by the Fifth Amendment) to assume such
sole responsibility upon the Closing. Further, to the extent that Seller has
provided to Purchaser information from any inspection, engineering or
environmental reports concerning the Property, Seller makes no representations
or warranties with respect to the accuracy or completeness, methodology of
preparation or otherwise concerning the contents of such reports. Purchaser
agrees and acknowledges that, except for Seller’s express representations under
Article 7, it has relied and shall rely solely upon the results of Purchaser’s
own inspections or other information obtained or otherwise available to
Purchaser, rather than any information that may have been provided by Seller to
Purchaser. Notwithstanding the above, Seller acknowledges its obligations after
closing as Lessee to maintain the Property in accordance with the provisions of
the Industrial Building Lease (as amended by the Fifth Amendment), and that
Purchaser’s acceptance of the Property in “AS-IS” condition shall not be deemed
to create any obligation upon Purchaser, as Lessor, to repair or remedy any
existing condition, or to impose upon Purchaser, as Lessor, any additional
obligations of repair or maintenance in regard to the Property that are not
expressly set forth in said Industrial Building Lease.
     9. BROKERAGE.
     Each party represents and warrants to the other party that it has dealt
with no broker or finder in connection with this transaction. Each party
indemnifies and holds the other party harmless from and against any and all
other claims of all brokers and finders claiming by, through or under said party
and in any way related to the sale and purchase of the Property pursuant to this
Agreement, including, without limitation, attorneys fees incurred by the other
party in connection with such claims. The obligations of the parties under this
Section 9 shall survive the termination of this Agreement and the Closing. In
the event the Third Party Purchase Agreement contemplated under Article 12
closes,

8



--------------------------------------------------------------------------------



 



Purchaser shall be solely responsible for any commission expense associated with
the sale of the Property.
     10. DEFAULTS AND REMEDIES
          (a) Notwithstanding anything to the contrary contained in this
Agreement, if Seller defaults under this Agreement, at Purchaser’s option,
Purchaser may elect as its sole remedy (i) to terminate this Agreement and also
declare terminated the Fourth Amendment to Industrial Building Lease dated as of
April 24, 2006 (the “Fourth Amendment”), previously executed between the
parties, whereupon this Agreement and the Fourth Amendment shall, without
further action of the parties, become null and void, and the parties shall be
bound by the Industrial Building Lease, without reference or regard to the
Fourth Amendment, and neither party shall have any further rights or obligations
under this Agreement, except for the indemnity obligations of the parties under
Section 9 of this Agreement; or (ii) Purchaser may sue Seller for specific
performance of the sale of the Property in accordance with the terms of this
Agreement provided Purchaser shall accept whatever title Seller has to the
Property, subject to all liens, encumbrances and other matters affecting title
to the Property with no reduction in Purchase Price, and in no event shall
Seller be obligated to cure or remove or bond against title defects, liens,
encumbrances or other matters affecting.
          (b) Notwithstanding anything to the contrary contained in this
Agreement, if Purchaser defaults under this Agreement, Seller may, as its sole
remedy, terminate this Agreement, whereupon neither party shall have any further
liability or obligation to the other, except for the indemnity obligations of
the parties under Section 9 of this Agreement. In the event of a termination of
this Agreement due to Purchaser’s default, the Fourth Amendment shall remain in
full force and effect.
          (c) No default shall be declared by either party unless the
non-defaulting party provides the party in breach a minimum of seven (7) days
written notice to cure said default.
     11. MISCELLANEOUS
          (a) Assignment. Neither party hereto shall assign or transfer its
interest in this Agreement. Notwithstanding the preceding sentence, Purchaser,
upon written notice provided to Seller at least two (2) business days prior to
the Closing, may direct Seller to convey the Property to the Trust or any other
land trust of which Purchaser is the sole beneficiary or to a Third Party
Purchaser as contemplated in Article 12; provided, however, no such directed
conveyance shall relieve Purchaser of its obligations hereunder.
          (b) Integrated Agreements. The parties acknowledge that this Agreement
has been executed by the parties in conjunction with that certain Master
Agreement dated March 24, 2006 (the “Master Agreement”) by and among Seller,
Purchaser, 300 East Touhy Limited Partnership, an Illinois Limited Partnership,
Chicago Title Land Trust Company, not personally, but as successor Trustee under
Trust Agreement dated September 20, 1966 and known as Trust Number 34837, and
Chicago

9



--------------------------------------------------------------------------------



 




Title Land Trust Company, not personally, but as successor Trustee under Trust
Agreement dated February 7, 1979 and known as Trust Number 100628 which
contemplates several integrated transactions between said parties, and that this
Agreement will be interpreted with the intent that the purposes as expressed in
the Master Agreement are fully executed.
          (c) Modification; Prior Agreements. This Agreement shall not be
modified or amended except in a written document signed by Seller and Purchaser.
Any prior agreement or understanding between Seller and Purchaser concerning the
sale of the Property from Seller to Purchaser is hereby rendered null and void.
          (d) Time is of the Essence. Time is of the essence of this Agreement.
In the computation of any period of time provided for in this Agreement or by
law, the day of the act or event from which the period of time runs shall be
excluded, and the last day of such period shall be included, unless it is a
Saturday, Sunday, or legal holiday, in which case the period shall be deemed to
run until the end of the next day which is not a Saturday, Sunday or legal
holiday.
          (e) Headings. The headings of this Agreement are for convenience of
reference only and do not in any way limit or amplify the terms and provisions
hereof.
          (f) Construction. The parties acknowledge that each party and its
counsel have reviewed and revised this Agreement, and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments or exhibits hereto.
          (g) Legal Fees. In the event of a default by either party of its
obligations under this Agreement, the prevailing party in any action or
proceeding in any court in connection therewith shall be entitled to recover
from such other party its costs and expenses, including reasonable legal fees
and associated court costs.
          (h) Notices. All notices, requests, demands or other communications
required or permitted under this Agreement shall be in writing and shall be
deemed effective when (i) delivered personally or (ii) received or refused if
sent by certified mail, return receipt requested, postage prepaid, addressed to
the intended recipient at the address specified in this subsection, (iii) sent
by facsimile transmission, provided that receipt for such facsimile is verified
by the sender and followed by notice sent in accordance with one of the other
means set forth herein, or (iv) deposited into the custody of a recognized
overnight courier or delivery service (such as Federal Express), addressed as
follows:

         
 
  If to Seller:   John B. Sanfilippo & Son, Inc.
 
      2299 Busse Road
 
      Elk Grove Village, Illinois 60007
 
      Attention: Mathias Valentine
 
      Fax: 847/593-9608
 
       
 
  With a copy to:   Jenner & Block LLP

10



--------------------------------------------------------------------------------



 



         
 
      One IBM Plaza
 
      330 North Wabash Avenue
 
      Chicago, Illinois 60611
 
      Attention: Donald I. Resnick
 
      Fax: 312/840-7656
 
       
 
  If to Purchaser:   Arthur/Busse Limited Partnership
 
      2299 Busse Road
 
      Elk Grove Village, Illinois 60007
 
      Attention: Jeff Sanfilippo
 
      Fax: 847/593-9608
 
       
 
  With a copy to:   Foote, Meyers, Mielke & Flowers, LLC
 
      416 South Second Street
 
      Geneva, Illinois 60134
 
      Attention: Ted A. Meyers
 
      Fax: 630/845-8982

          (i) Governing Law. This Agreement shall be governed and interpreted in
accordance with the internal laws of the State of Illinois.
          (j) Counterparts. This Agreement may be executed in any number of
identical counterparts, any or all of which may contain the signatures of fewer
than all of the parties but all of which shall be taken together as a single
instrument.
          (k) No Obligations to Third Parties. Except as otherwise expressly
provided herein, the execution and delivery of this Agreement shall not be
deemed to confer any rights upon, nor obligate any of the parties hereto, to any
person or entity other than the parties hereto. This Agreement shall not and is
not intended to give or confer any benefits, rights, privileges, claims, actions
or remedies to Third Party Purchaser as a third party beneficiary or otherwise.
          (l) Waiver. The waiver or failure to enforce any provision of this
Agreement shall not operate as a waiver of any future breach of any such
provision or any other provision hereof.
          (m) Exhibits. The following exhibits are acknowledged to be attached
to and form a part of this Agreement:

         
 
  Exhibit A   Legal Description of the Property
 
       
 
  Exhibit B   Legal Description of the Adjacent Property
 
       
 
  Exhibit C   List of Personal Property
 
       
 
  Exhibit D   List of Permitted Easements, Covenants, Restrictions, Agreements,
Encumbrances and Liens
 
       
 
  Exhibit E   Form of Bill of Sale

11



--------------------------------------------------------------------------------



 



         
 
  Exhibit F   Form of Fifth Lease Amendment
 
       
 
  Exhibit G   Form of Ground Lease Termination Agreement
 
       
 
  Exhibit H   List of Service Contracts
 
       
 
  Exhibit I   Sample Inspection/Due Diligence Cooperation Items

     12. CONTINGENCY
     Seller and Purchaser hereby acknowledge and agree that Seller’s obligation
to sell the Property to Purchaser in accordance with the terms of this
Agreement, and Purchaser’s corresponding obligation to purchase the Property
from Seller in accordance with the terms of this Agreement, is expressly
contingent upon the closing of a sale of the Property and the Adjacent Property
to an unrelated third party prior to the expiration of the Industrial Building
Lease. Seller acknowledges that Purchaser is negotiating for the sale of the
Property and the Adjacent Property to a third party purchaser (the “Third Party
Purchase Agreement”). Seller agrees to fully cooperate with Purchaser in regard
to compliance with all customary and reasonable inspection and due diligence
provisions that are contained in any Third Party Purchase Agreement executed by
Purchaser (a sample for illustration purposes of such customary inspection and
due diligence provisions are set forth in Exhibit I), provided any such
inspection or due diligence activities shall not unreasonably interfere with the
operation of Seller’s business on the Property. In addition, Seller agrees to
cooperate, at no cost or expense to Seller, in all respects in regard to the
sale by Purchaser to a third party purchaser, and Seller shall execute all
documents contemplated hereunder (including the closing documents set forth in
Article 5 above) in a form reasonably necessary for Purchaser to comply with its
obligations under any Third Party Purchase Agreement.
     13. REPRESENTATIONS. WARRANTIES AND COVENANTS WITH RESPECT TO THE USA
PATRIOT ACT.
     All capitalized words and phrases and all defined terms used in the USA
Patriot Act of 2001, 107 Public Law 56 (October 26, 2001) (as amended, the
“Patriot Act”) and in other statutes and all orders, rules and regulations of
the United States government and its various executive departments, agencies and
offices related to the subject matter of the Patriot Act, including, but not
limited to, Executive Order 13224 effective September 24, 2001, are hereinafter
collectively referred to as the “Patriot Rules” and are incorporated into this
paragraph.
     Purchaser hereby represents and warrants to Seller and Seller hereby
represents and warrants to Purchaser that each and every “person” or “entity”
affiliated with the respective party or that has an economic interest in the
respective party or that has or will have an interest in the transaction
contemplated by this Agreement or in any property that is the subject matter of
this Agreement or will participate, in any manner whatsoever, in the purchase of
the Property, is:
     (i) not a “blocked” person listed in the Annex to Executive Order Nos.
12947, 13099 and 13224;

12



--------------------------------------------------------------------------------



 



     (ii) in full compliance with the requirements of the Patriot Rules and all
other requirements contained in the rules and regulations of the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”);
     (iii) operated under policies, procedures and practices, if any, that are
in compliance with the Patriot Rules and available to Seller for Seller’s review
and inspection during normal business hours and upon reasonable prior notice;
     (iv) not in receipt of any notice from the Secretary of State or the
Attorney General of the United States or any other department, agency or office
of the United States claiming a violation or possible violation of the Patriot
Rules;
     (v) not listed as a Specially Designated Terrorist or as a blocked person
on any lists maintained by the OFAC pursuant to the Patriot Rules or any other
list of terrorists or terrorist organizations maintained pursuant to any of the
rules and regulations of the OFAC issued pursuant to the Patriot Rules or on any
other list of terrorists or terrorist organizations maintained pursuant to the
Patriot Rules;
     (vi) not a person who has been determined by competent authority to be
subject to any of the prohibitions contained in the Patriot Rules; and
     (vii) not owned or controlled by or now acting and or will in the future
act for or on behalf of any person or entity named in the Annex or any other
list promulgated under the Patriot Rules or any other person who has been
determined to be subject to the prohibitions contained in the Patriot Rules.
     Each party covenants and agrees that in the event it receives any notice
that it or any of its beneficial owners or affiliates or participants become
listed on the Annex or any other list promulgated under the Patriot Rules or
indicted, arraigned, or custodially detained on charges involving money
laundering or predicate crimes to money laundering, the party receiving the
notice shall immediately notify the other and, in such event, this Agreement
shall automatically be deemed terminated, in which event all Earnest Money shall
be returned to Purchaser and the parties shall have no further rights or
obligations under this Agreement, except for all other rights, liabilities or
obligations that survive a termination of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day,
month and year first written above.

                  SELLER:    
 
                JOHN B. SANFILIPPO & SON, INC., a Delaware corporation    
 
           
 
  By:
Name:   /s/ William R. Pokrajac
 
William R. Pokrajac         Its: Vice President of Finance    
 
                PURCHASER:    
 
                ARTHUR/BUSSE LIMITED PARTNERSHIP, an Illinois limited
partnership    
 
           
 
  By:
Name:   /s/ Mathias A. Valentine
 
Mathias A. Valentine         Its: Vice President, Arthur/Busse Properties, Inc.,
an Illinois Corporation, as General Partner    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Description of the Land
LOT 2 IN SANFILIPPO RESUBDIVISION BEING A RESUBDIVISION IN THE SOUTH HALF OF THE
SOUTHWEST QUARTER OF SECTION 35, TOWNSHIP 41 NORTH, RANGE 11, EAST OF THE THIRD
PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.
PIN: 08-35-301-068
Exhibit A - 1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Legal Description of the Adjacent Property
PARCEL 1:
LOT 1 IN SANFILIPPO RESUBDIVISION BEING A RESUBDIVISION IN THE SOUTH HALF OF THE
SOUTHWEST QUARTER OF SECTION 35, TOWNSHIP 41 NORTH, RANGE 11, EAST OF THE THIRD
PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.
PARCEL 2:
LOT 397 IN CENTEX INDUSTRIAL PARK UNIT 244, BEING A SUBDIVISION IN THE SOUTH
WEST 1/4 OF SECTION 35, TOWNSHIP 41 NORTH, RANGE 11 EAST OF THE THIRD PRINCIPAL
MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED APRIL 22, 1980, AS DOCUMENT NO.
25432391.
Exhibit B - 1

 



--------------------------------------------------------------------------------



 



EXHIBIT C
List of Personal Property
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
List of Permitted Easement, Liens and Encumbrances
[To be attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Bill of Sale
BILL OF SALE AND GENERAL ASSIGNMENT
     THIS BILL OF SALE AND GENERAL ASSIGNMENT is made as of this ___ day of
                     200___ by and among JOHN B. SANFILIPPO & SON, INC.,
(“Assignor”), and ARTHUR/BUSSE LIMITED PARTNERSHIP, an Illinois limited
partnership (“Assignee”).
     Concurrently with the execution and delivery hereof, Assignor is conveying
to Assignee, pursuant to a document titled “Agreement for Purchase of Real
Estate and Related Property” (the “Purchase Agreement”), all of its right,
title, and interest in and to that certain tract of land together with those
improvements owned by Assignor in a Building constructed by Assignor thereon
lying, as well as in that portion of the Building lying upon the Adjacent
Property (which Adjacent Property is owned by Assignee), and being situated in
the County of Cook and State of Illinois and being more particularly described
said Purchase Agreement and made a part hereof (the “Property”).
     Assignor desires to hereby assign, transfer, set over and deliver directly
to Assignee, all of its right, title, and interest in and to the following
assets appurtenant to or in any way related to the Building and Property.
     NOW, THEREFORE, in consideration of the receipt of Ten Dollars ($10.00) and
other good and valuable consideration in hand paid, the receipt and sufficiency
of which are hereby acknowledged by Assignor, Assignor does hereby SELL, ASSIGN,
TRANSFER, SET OVER and DELIVER to Assignee, its successors and assigns, all of
its right, title, and interest in all of the following, which are collectively
referred to herein as the “Assigned Properties”:
     A. All of Assignor’s right, title and interest in, to and under any and all
personal property, including, without limitation, all carpeting, window
treatments and other similar personal property situated in, on, over and under
the Property or used in connection therewith, owned by Assignor as set forth on
Exhibit A attached hereto and made a part hereof (the “Personal Property”);
     B. All of Assignor’s interest in and to all assignable use, occupancy,
building and operating permits, licenses and approvals, if any, issued from time
to time with respect to the Property;
     C. All of Assignor’s interest in and to all existing and assignable
guaranties and warranties (express or implied), if any, issued in connection
with the construction, alteration and repair of the Property;
     TO HAVE AND TO HOLD the same, subject as aforesaid, unto Assignee, its
successors and assigns.
     Assignor warrants to Assignee that it has good title to the Personal
Property and that the Assigned Properties are not subject to any lien or claim
of any kind. ASSIGNOR MAKES NO
Exhibit E - 1

 



--------------------------------------------------------------------------------



 



REPRESENTATIONS OR WARRANTIES AS TO THE CONDITION OF THE PROPERTY OR THE
ASSIGNED PROPERTIES OR THE SUITABILITY THEREOF FOR ANY PURPOSE THAT ASSIGNEE MAY
DESIRE TO USE IT. ASSIGNOR HEREBY EXPRESSLY DISCLAIMS ANY WARRANTIES AS TO
MERCHANTABILITY AND/OR FITNESS FOR A PARTICULAR PURPOSE AND ANY OTHER WARRANTIES
OR REPRESENTATIONS AS TO THE CONDITION OF THE ASSIGNED PROPERTIES. ASSIGNOR HAS
EXECUTED THIS BILL OF SALE AND GENERAL ASSIGNMENT AND HAS SOLD, ASSIGNED,
TRANSFERED, SET OVER AND DELIVERED TO ASSIGNEE THE ASSIGNED PROPERTIES AS IS AND
WHEREVER LOCATED, WITH ALL FAULTS.
     This Assignment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original, but all of
which shall together constitute one and the same agreement.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Assignor and Assignee have caused this Bill of Sale and
General Assignment to be executed as of the day and year first above written.

                  ASSIGNOR:    
 
                JOHN B. SANFILIPPO & SON, INC., a Delaware corporation    
 
           
 
  By:
Name:   /s/ William R. Pokrajac
 
William R. Pokrajac    
 
  Its:   Vice President of Finance    
 
                ASSIGNEE:    
 
                ARTHUR/BUSSE LIMITED PARTNERSHIP, an Illinois limited
partnership    
 
           
 
  By:
Name:   /s/ Mathias A. Valentine
 
Mathias A. Valentine         Its: Vice President, Arthur/Busse Properties, Inc.,
an Illinois Corporation, as General Partner    

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO EXHIBIT E
List of Personal Property
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Form of Fifth Lease Amendment
FIFTH AMENDMENT TO INDUSTRIAL BUILDING LEASE
     This FIFTH AMENDMENT TO INDUSTRIAL BUILDING LEASE (this “Amendment”), is
made as of the ___ day of                     , 2006 by and between CHICAGO
TITLE LAND TRUST COMPANY, not personally, but as successor Trustee under Trust
Agreement dated February 7, 1979 and known as Trust Number 100628 (“Lessor”),
and JOHN B. SANFILIPPO & SON, INC., a Delaware corporation (“Lessee”).
RECITALS
     A. Lessor and Lessee are parties to that certain Industrial Building Lease
dated June 1, 1985 (the “Original Lease”), as amended by that certain First
Amendment to Industrial Building Lease dated September 29, 1992 (the “First
Amendment”), that certain Second Amendment to Industrial Building Lease dated
March 3, 1995 (the “Second Amendment”), that certain Third Amendment to
Industrial Building Lease effectively dated January 1, 1998 (the “Third
Amendment”) and that certain Fourth Amendment to Industrial Building Lease dated
as of April 24, 2006 (the “Fourth Amendment”) (the Original Lease, as amended by
the First Amendment, Second Amendment, Third Amendment and the Fourth Amendment
is hereinafter referred to as the “Industrial Lease”), pursuant to which Lessee
leases from Lessor and Lessor leases to Lessee certain real property and the
improvements located thereon commonly known as 2299 Busse Road and 1717 Arthur
Avenue, all located in Elk Grove Village, Illinois, as more particularly
described in the Lease (the “Existing Premises”).
     B. Simultaneously with the execution of this Amendment, Lessee is:
(i) conveying to Lessor, Arthur/Busse (as hereinafter defined), or their
designee, fee simple title to certain real property and any and all improvements
located thereon, located in Elk Grove Village, Illinois and more particularly
described on Exhibit A attached hereto and made a part hereof (the “Property”)
pursuant to that certain Agreement for Purchase of Real Estate and Related
Property dated as of April ___, 2006 (the “Purchase Agreement”) by and between
Lessee, as seller, and Arthur/Busse Limited Partnership (“Arthur/Busse”), as
purchaser.
(ii) terminating with Lessor a certain Ground Lease and conveying to Lessor all
of Lessee’s right, title and interest in a portion of an industrial building
constructed by Lessee but located on Lessor’s real estate, said property subject
to said Ground Lease more particularly described in Exhibit B attached hereto
and made a part hereof.
     The real estate described in Exhibit A, and the building and improvements
located on the real estate described in Exhibit A and B shall be referred to as
the “Additional Premises”.

 



--------------------------------------------------------------------------------



 



     C. Lessor and Lessee desire to include the Additional Premises as part of
the Existing Premises leased under the Industrial Lease upon the terms and
conditions contained herein.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
AGREEMENTS
     1. Definitions. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to such terms in the Industrial Lease.
     2. Additional Premises. As of the date hereof, notwithstanding anything to
the contrary in the Industrial Lease, the definition of Premises (as defined on
page 1 of the Original Lease) shall be enlarged by adding the Additional
Premises to the Existing Premises and all references to the “Premises” or other
terms of similar meaning in the Industrial Lease shall be deemed to included and
shall, in fact, included the Existing Premises and Additional Premises for all
purposes of the Industrial Lease. The Additional Premises shall be leased from
Lessor to Lessee upon all the same terms and conditions as contained in the
Industrial Lease, as amended hereby.
     3. Real Estate Taxes. Lessee acknowledges that Lessor has entered into a
contract for the sale of the Leased Premises and other property to Prologis (the
“Prologis Sale Contract”). In the event the sale of the Premises to Prologis
pursuant to the Prologis Sale Contract proceeds to closing, Lessor shall
promptly return, or caused to be returned, to Lessee any and all deposits for
general real estate taxes and assessments being held by Lessor or Lessor’s
mortgagee pursuant to Section 11.1 of the Industrial Lease. Notwithstanding the
termination of the Industrial Lease pursuant to Section 5 of this Amendment,
Lessee shall remain liable for the payment of, and hereby indemnifies and holds
harmless Lessor from and against, all real estate taxes accruing prior to the
termination of the Industrial Lease.
     4. Increased Rent. Upon the execution of this Amendment, the base rent
shall be increased based on the addition of 68,052 square feet of Additional
Premises at a base rent rate for the Additional Premises of
$                     per square foot. [TO BE INSERTED: THE LESSER OF $4.00 OR
THE DOLLAR AMOUNT TO BE PAID UNDER PROLOGIS LEASE] The base rent shall not be
further modified during the remaining term of the Industrial Lease.
     5. Termination. Notwithstanding anything to the contrary in the Industrial
Lease or this Amendment, the Industrial Lease shall terminate and be of no
further force and effect in the event the pending contract between Lessor and
Prologis (which includes a new lease with JBSS) closes.
     6. Ratification. Except as and to the extent modified by this Amendment,
the Industrial Lease and all of the terms, conditions and provisions thereof
shall, in all respects, remain unmodified and unchanged and are hereby
reaffirmed, ratified and confirmed and shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



     7. Conflict or Inconsistency. In the event of any conflict or inconsistency
between the terms of this Amendment and the terms of the Industrial Lease, the
terms of this Amendment shall prevail.
     8. Binding Effect. The provisions of this Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
administrators, successors, personal representatives and assigns.
     9. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute but one and the same instrument. Documents and signatures transmitted
via facsimile shall be considered original signatures for purposes of creating a
valid and binding agreement.
     10. Governing Law. This Amendment shall be governed by and construed under
the laws of the State of Illinois.
     11. Entire Agreement. This Amendment is made up of the body of the
agreement and the exhibits and schedules attached hereto, if any, all of which
are hereby incorporated by reference into the body hereof. There are no other
agreements between the parties with respect to the matters covered by this
Amendment, and any prior agreements with respect to such matters are superseded,
except to the extent any provision of this Amendment provides otherwise.
     12. Headings. The headings of this Amendment are for convenience of
reference only and do not in any way limit or amplify the terms and provisions
hereof.
     13. Limitation of Liability. This Amendment is joined and executed by
Chicago Title Land Trust Company, not personally but as trustee as aforesaid, in
the exercise of the power and authority conferred upon and vested in it as such
trustee, and under the express direction of the beneficiaries of a certain Trust
Agreement dated February 7, 1979 and known as Trust Number 100628 to all
provisions of which Trust Agreement this Agreement is expressly made subject. It
is expressly understood and agreed that nothing herein contained shall be
construed as creating any liability whatsoever against said Trustee personally,
and in particular without limiting the generality of the foregoing, there shall
be no personal liability to pay any indebtedness accruing hereunder or to
perform any covenants, either express or implied, herein contained, or to keep,
preserve or sequester any property of said Trust, and that all personal
liability of said Trustee of every sort, if any, is hereby expressly waived by
Lessee, and that so far as said Trustee is concerned the owner of any
indebtedness or liability accepting hereunder shall look solely to the Premises
for payment thereof. It is expressly understood and agreed that said Trustee has
no agents or employees and merely holds legal title to the Premises; that said
Trustee has no control over, and under this Amendment assumes no responsibility
for (1) the management or control of the Premises, (2) the upkeep, inspection,
maintenance or repair of the Premises, (3) the collection of rents or rental of
the Premises, or (4) the conduct of any business which is carried on the
Premises.

 



--------------------------------------------------------------------------------



 



[Signature page follows]

 



--------------------------------------------------------------------------------



 



     In witness whereof, the parties have executed this Amendment as of the date
first above written.

                  LESSOR:    
 
                CHICAGO TITLE LAND TRUST COMPANY, not personally, but as
Successor Trustee under Trust Agreement dated February 7, 1979 and known as
Trust Number 100628    
 
           
 
  By:   /s/ Sheila Davenport        
 
               
 
  Name:   Sheila Davenport        
 
  Its:   Assistant Vice President        
 
                    LESSEE:    
 
                JOHN B. SANFILIPPO & SON, INC., a Delaware corporation    
 
           
 
  By:   /s/ William R. Pokrajac    
 
     
 
   
 
  Name:   William R. Pokrajac    
 
  Its:   Vice President of Finance    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Description of the Property Being Sold
LOT 2 IN SANFILIPPO RESUBDIVISION BEING A RESUBDIVISION IN THE SOUTH HALF OF THE
SOUTHWEST QUARTER OF SECTION 35, TOWNSHIP 41 NORTH, RANGE 11, EAST OF THE THIRD
PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.
EXHIBIT B
Legal Description of the Property Subject to Ground Lease
THAT PART OF LOT 1 IN SANFILIPPO RESUBDIVISION BEING A RESUBDIVISION IN THE
SOUTH HALF OF THE SOUTHWEST QUARTER OF SECTION 35, TOWNSHIP 41 NORTH, RANGE 11,
EAST OF THE THIRD PRINCIPAL MERIDIAN, TOGETHER WITH THAT PART OF LOT 397 IN
CENTEX INDUSTRIAL PARK UNIT 244 BEING A SUBDIVISION IN THE SOUTHWEST QUARTER OF
SECTION 35 AFORESAID DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHEAST CORNER OF
LOT 1; THENCE SOUTH 00°15’44” WEST 400.0 FEET TO A CORNER OF SAID LOT; THENCE
NORTH 89°48’57” WEST ALONG A SOUTH LINE OF SAID LOT 8.0 FEET TO A CORNER OF SAID
LOT; THENCE SOUTH 00°11’03” WEST ALONG AN EAST LINE OF SAID LOT, 25.0 FEET TO
THE SOUTHEAST CORNER OF SAID LOT; THENCE SOUTH 89°48’56” EAST ALONG THE NORTH
LINE OF LOT 397 AFORESAID 218.19 FEET; THENCE SOUTH 00°09’36” WEST 19.0 FEET;
THENCE NORTH 89°46’18” WEST 230.03 FEET; THENCE NORTH 00°10’42” EAST 443.90 FEET
TO THE NORTH LINE OF LOT 1; THENCE SOUTH 89°48’57” EAST ALONG SAID NORTH LINE
20.42 FEET TO THE POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.

 



--------------------------------------------------------------------------------



 



EXHIBIT G
Form of Ground Lease Termination Agreement
GROUND LEASE TERMINATION AGREEMENT
     This GROUND LEASE TERMINATION AGREEMENT (this “Termination”), is made as of
the ___ day of                      2006 by and between CHICAGO TITLE LAND TRUST
COMPANY, not personally, but as successor Trustee under Trust Agreement dated
February 7, 1979 and known as Trust Number 100628 (“Lessor”), and JOHN B.
SANFILIPPO & SON, INC., a Delaware corporation (“Lessee”).
RECITALS
     C. Lessor and Lessee are parties to that certain Ground Lease dated
January 1, 1995 (the “Ground Lease”), pursuant to which Lessee ground leases
from Lessor, and Lessor ground leases to Lessee, certain real property
containing approximately 12,849 square feet, located in Elk Grove Village,
Illinois and more particularly described in the Ground Lease (the “Leased
Premises”).
     D. The Lease Premises are improved with certain improvements situated
thereon, including but not limited to, a portion of an industrial building
(collectively, the “Improvements”).
     E. Pursuant to the terms of Section 19 of the Ground Lease, fee title to
the Improvements located on the Leased Premises is vested in Lessee.
     F. Lessor and Lessee desire to terminate the Ground Lease effective as of
the date hereof upon the terms and conditions contained herein, and in
connection thereto, to provide for the conveyance of the Improvements from
Lessee to Lessor.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree that the Ground
Lease shall be terminated in accordance with the following terms and conditions:
AGREEMENTS
     1. Recitals. The foregoing recitals are acknowledged to be accurate and are
incorporated herein by reference.
     2. Termination. The Ground Lease is hereby terminated as of the date hereof
(the “Effective Date”) and is null and void and of no further force and effect.
From and after the Effective Date, Lessee shall have no further obligations
under the Ground Lease and Lessor

 



--------------------------------------------------------------------------------



 



hereby acknowledges that Lessee is released from any and all obligations under
the Ground Lease.
     3. Removal and Conveyance of Improvements. Notwithstanding anything in
Sections 15 and 19 of the Ground Lease to the contrary, Lessee shall have no
obligation to remove the Improvements or any additions or other property placed
on the Leased Premises, except for its personal property, equipment and trade
fixtures used by Lessee in the conduct of its business. Upon execution of this
Termination, Lessee shall convey all of its right, title and interest in and to
the Improvements to Lessor by delivering to Lessor a quitclaim deed in the form
attached hereto as Exhibit A.
     4. No Default. Lessor represents and warrants that Lessee is not in default
of its obligations under the Ground Lease and that no third party consent is
required for the transaction contemplated by this Termination.
     5. Binding Effect. The provisions of this Termination shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs,
administrators, successors, personal representatives and assigns.
     6. Counterparts. This Termination may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute but one and the same instrument. Documents and signatures transmitted
via facsimile shall be considered original signatures for purposes of creating a
valid and binding agreement.
     7. Governing Law. This Termination shall be governed by and construed under
the laws of the State of Illinois.
     8. Integrated Agreements. The parties acknowledge that this Termination has
been executed by the parties in conjunction with that certain Master Agreement
dated March 24, 2006 (the “Master Agreement”) by and among Lessor, Lessee,
Arthur/Busse Limited Partnership, an Illinois limited partnership, 300 East
Touhy Limited Partnership, an Illinois limited partnership, and Chicago Title
Land Trust Company, not personally, but as successor Trustee under Trust
Agreement dated September 20, 1966 and known as Trust Number 34837, which
contemplates several integrated transactions between said parties, and that this
Termination will be interpreted with the intent that the purposes as expressed
in the Master Agreement are fully executed
     9. Severability. If any clause, phrase, provision, sentence, condition or
other portion of this Termination is held to be invalid or unenforceable, the
remaining portion of the Termination shall not be affected thereby and such
remaining portions shall remain in full force and effect.
     10. Headings. The headings of this Termination are for convenience of
reference only and do not in any way limit or amplify the terms and provisions
hereof.
     11. Limitation of Liability. This Termination is joined and executed by
Chicago Title Land Trust Company, not personally but as trustee as aforesaid, in
the exercise of the power and authority conferred upon and vested in it as such
trustee, and under the express direction of the beneficiaries of a certain Trust
Agreement dated February 7, 1979 and known as Trust

 



--------------------------------------------------------------------------------



 



Number 100628 to all provisions of which Trust Agreement this Termination is
expressly made subject. It is expressly understood and agreed that nothing
herein contained shall be construed as creating any liability whatsoever against
said Trustee personally, and in particular without limiting the generality of
the foregoing, there shall be no personal liability to pay any indebtedness
accruing hereunder or to perform any covenants, either express or implied,
herein contained, or to keep, preserve or sequester any property of said Trust,
and that all personal liability of said Trustee of every sort, if any, is hereby
expressly waived by Lessee, and that so far as said Trustee is concerned the
owner of any indebtedness or liability accepting hereunder shall look solely to
the Premises for payment thereof. It is expressly understood and agreed that
said Trustee has no agents or employees and merely holds legal title to the
Leased Premises; that said Trustee has no control over, and under this
Termination assumes no responsibility for (1) the management or control of the
Leased Premises, (2) the upkeep, inspection, maintenance or repair of the Leased
Premises, (3) the collection of rents or rental of the Leased Premises, or
(4) the conduct of any business which is carried on the Leased Premises.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



     In witness whereof, the parties have executed this Termination as of the
date first above written.

                  LESSOR:    
 
                CHICAGO TITLE LAND TRUST COMPANY, not personally, but as
Successor Trustee under Trust Agreement dated February 7, 1979 and known as
Trust Number 100628    
 
           
 
  By:   /s/ Sheila Davenport        
 
               
 
  Name:   Sheila Davenport        
 
  Its:   Assistant Vice President        
 
                    LESSEE:    
 
                JOHN B. SANFILIPPO & SON, INC., a Delaware corporation    
 
           
 
  By:
Name:   /s/ William R. Pokrajac
 
William R. Pokrajac    
 
  Its:   Vice President of Finance    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Quitclaim Deed

               
THIS INSTRUMENT PREPARED BY AND AFTER RECORDING RETURN TO:
             
 
             
Vito M. Pacione, Esq.
             
Jenner & Block LLP
             
One IBM Plaza
             
Chicago, IL 60611
             
 
             
MAIL TAX BILLS TO:
             
 
             
 
             
 
             
 
             
 
             
 
     
 
 
   
 
        Above Space for Recorder’s Use Only    

QUITCLAIM DEED
     THE GRANTOR, JOHN B. SANFILIPPO & SON, INC., a Delaware corporation, having
an address of 2299 Busse Road, Elk Grove Village, Illinois 60007, for the
consideration of TEN and no/100 DOLLARS ($10.00), and other good and valuable
consideration in hand paid, CONVEYS and QUIT CLAIMS to CHICAGO TITLE LAND TRUST
COMPANY, not personally, but as successor Trustee under Trust Agreement dated
February 7, 1979 and known as Trust Number 100628, having an address of 171
North Clark Street, 4th Floor, Chicago, Illinois 60601, all of Grantor’s right,
title and interest in and to all of the improvements located on and
appurtenances attached to that certain the parcel of land situated in situated
in the County of Cook in the State of Illinois, legally described on Exhibit A
attached hereto and made a part hereof.
     TO HAVE AND TO HOLD said improvements forever.
     Grantor hereby makes no warranties of any kind or nature whatsoever with
respect to the improvements conveyed by this Quitclaim Deed, whether express or
implied, any and all such warranties being expressly disclaimed.

             
Permanent Real Estate Index Number:
           
 
 
 
        Address of Real Estate:   2299 Busse Road, Elk Grove Village, Illinois
60007

[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, said Grantor has caused its name to be signed to these
presents this ___ day of                     , 2006.

                  JOHN B. SANFILIPPO & SON, INC., a Delaware corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Its:  
 
   
 
     
 
   
 
                Exempt under provisions of Section 31-45, Paragraph (e), Real
Estate Transfer Tax Act (35 ILCS 200/31, et. seq.)    
 
                JOHN B. SANFILIPPO & SON, INC., a Delaware corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Its:  
 
   
 
     
 
        Date:                                         , 2006    

             
STATE OF ILLINOIS
    )      
 
    )     SS
COUNTY OF COOK
    )      

     I,                                                                   
              , a notary public in and for said County, in the State aforesaid,
DO HEREBY CERTIFY that                                          the
                                           of John B. Sanfilippo & Son, Inc., a
Delaware corporation, personally known to me to be the same person whose name is
subscribed to the foregoing instrument, appeared before me this day in person
and acknowledged that he signed and delivered the said instrument as
                                         of said corporation, as the free and
voluntary act of said corporation, for the uses and purposes therein set forth.
     GIVEN under my hand and official seal this ___ day of                     ,
2006.

             
 
  My Commission Expires:        
 
     
 
   
Notary Public
           

{SEAL}

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Description
THAT PART OF LOT 1 IN SANFILIPPO RESUBDIVISION BEING A RESUBDIVISION IN THE
SOUTH HALF OF THE SOUTHWEST QUARTER OF SECTION 35, TOWNSHIP 41 NORTH, RANGE 11,
EAST OF THE THIRD PRINCIPAL MERIDIAN, TOGETHER WITH THAT PART OF LOT 397 IN
CENTEX INDUSTRIAL PARK UNIT 244 BEING A SUBDIVISION IN THE SOUTHWEST QUARTER OF
SECTION 35 AFORESAID DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHEAST CORNER OF
LOT 1; THENCE SOUTH 00°15’44” WEST 400.0 FEET TO A CORNER OF SAID LOT; THENCE
NORTH 89°48’57” WEST ALONG A SOUTH LINE OF SAID LOT 8.0 FEET TO A CORNER OF SAID
LOT; THENCE SOUTH 00°11’03” WEST ALONG AN EAST LINE OF SAID LOT, 25.0 FEET TO
THE SOUTHEAST CORNER OF SAID LOT; THENCE SOUTH 89°48’56” EAST ALONG THE NORTH
LINE OF LOT 397 AFORESAID 218.19 FEET; THENCE SOUTH 00°09’36” WEST 19.0 FEET;
THENCE NORTH 89°46’18” WEST 230.03 FEET; THENCE NORTH 00°10’42” EAST 443.90 FEET
TO THE NORTH LINE OF LOT 1; THENCE SOUTH 89°48’57” EAST ALONG SAID NORTH LINE
20.42 FEET TO THE POINT OF BEGINNING, IN COOK COUNTY, ILLINOIS.
STATEMENT BY GRANTOR AND GRANTEE
The Grantor or his Agent affirms that, to the best of her knowledge, the name of
the Grantor shown on the Deed or Assignment of Beneficial Interest in a land
trust is either a natural person, an Illinois corporation or foreign corporation
authorized to do business or acquire and hold title to real estate in Illinois,
a partnership authorized to do business or acquire and hold title to real estate
in Illinois, or other entity recognized as a person and authorized to do
business or acquire title to real estate under the laws of the State of
Illinois.

             
Dated: February ___, 2006
  Signature:        
 
     
 
Grantor or Agent    

Subscribed and sworn to before
me by the said Grantor or Agent this ___ day
of February, 2006.
Notary Public                                                                   
                                     [Seal]
The Grantee or his Agent affirms that, to the best of her knowledge, the name of
the Grantee shown on the Deed or Assignment of Beneficial Interest in a land
trust is either a natural person, an Illinois corporation or foreign corporation
authorized to do business or acquire and hold title

 



--------------------------------------------------------------------------------



 



to real estate in Illinois, a partnership authorized to do business or acquire
and hold title to real estate in Illinois, or other entity recognized as a
person and authorized to do business or acquire and hold title to real estate
under the laws of the State of Illinois.

             
Dated: February ___, 2006
  Signature:        
 
     
 
Grantee or Agent    

Subscribed and sworn to before
me by the said Grantee or Agent this ___ day
of February, 2006.
Notary Public                                                                   
                                    [Seal]

NOTE:   Any person who knowingly submits a false statement concerning the
identity of a grantee shall be guilty of a Class C misdemeanor for the first
offense and of a Class A misdemeanor for subsequent offenses.

[Attach to deed or ABI to be recorded in Cook County, Illinois, if exempt under
provisions of Section 4 of the Illinois Real Estate Transfer Tax Act.]

 



--------------------------------------------------------------------------------



 



EXHIBIT H
List of Service Agreements Assumed by Purchaser

             
Name of Provider:
  Services:   Fee:    
 
           
AGA
  Vessel Rental   $1,575.00/month    
 
           
Building Starts
  Office Cleaning   $2,437.00/month    

 



--------------------------------------------------------------------------------



 



EXHIBIT I
Sample of Inspection/Due Diligence Cooperation Items
     In conjunction with any Third Party Purchase Agreement, Seller shall
provide full cooperation to Purchaser’s Third Party Purchaser in regard to due
diligence items, including, but not limited to, the following (to the extent
such items are in Seller’s possession or control, Seller shall provide to Third
Party Purchaser any information requested within 5 business days after request):

 



--------------------------------------------------------------------------------



 



     (a) Operating Expense Detail. Operating expense detail of the Property for
the 36 months preceding this Agreement (“Operating Statements”);
     (b) Tax Statements. Copies or a summary of ad valorem tax statements
relating to the Property for the current year or other current tax period (if
available) and for the 24 months preceding this Agreement;
     (c) Service Contracts. A list together with copies of all management,
service, supply, equipment rental, and other contracts related to the operation
of the Property (“Service Contracts”);
     (d) Maintenance Records. All available maintenance work orders for the
12 months preceding this Agreement;
     (e) List of Capital Improvements. A list of all capital improvements known
to the Seller and performed on the Property within the 24 months preceding this
Agreement;
     (f) Reports. Any other reports, studies, documents or information
(including, without limitation, environmental and soils reports) in Seller’s
possession or control related to the Property;
     (g) Plans; Governmental Approvals. All construction plans and
specifications in Seller’s possession relating to the original development of
the Property and any major capital repairs or tenant improvements, temporary and
final certificates of occupancy (tenant and Seller) and all other governmental
permits and approvals applicable to the Property;
     (h) Existing Title and Survey Documents. Copy of Seller’s existing title
insurance policy and any existing ALTA “as-built” survey of the Property;
     (i) Notices of Violations. Notices (i) of violations of any governmental
law or regulation or any covenants or restrictions encumbering the Property or
any physical defect in the Improvements, or (ii) from any insurance company or
underwriter of any defect that would adversely affect the insurability of the
Property or cause an increase in insurance premiums; and
     (j) Litigation. Notices of any action or proceeding pending or, to Seller’s
knowledge, threatened against Seller or relating to the Property, including,
without limitation, any condemnation proceedings, which challenges or impairs
Seller’s ability to execute or perform its obligations under this Agreement.
Seller shall grant Third Party Purchaser reasonable access to the Property for
the purpose of conducting surveys, architectural, engineering, geotechnical and
environmental inspections and tests (including intrusive inspection and
sampling), and any other inspections, studies, or tests reasonably required by
Purchaser. Third Party Purchaser shall keep the Property free and clear of any
liens and will indemnify, defend, and hold Seller harmless from all claims and
liabilities asserted against Seller as a result of any such entry by Third Party
Purchaser, its agents, employees or representatives. If any inspection or test
disturbs the Property, Third Party

 



--------------------------------------------------------------------------------



 



Purchaser will restore the Property to the same condition as existed prior to
any such inspection or test. Third Party Purchaser and its agents, employees,
and representatives shall have a continuing right of reasonable access to the
Property during the pendency of any Third Party Purchase Agreement for the
purpose of examining and making copies of all books and records and other
materials relating to the Property in Seller’s or its property manager’s
possession and Third Party Purchaser shall have the right to conduct a
“walk-through” of the Property prior to the Closing upon appropriate notice to
tenants as permitted under the Leases. In the course of its investigations,
Third Party Purchaser may make inquiries to third parties, including, without
limitation, tenants, lenders, contractors, property managers, parties to Service
Contracts and municipal, local and other government officials and
representatives, and Seller consents to such inquiries. The obligations of the
Third Party Purchaser under this paragraph shall survive the termination of the
Agreement.

 